Citation Nr: 1107527	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpel tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 Regional Office (RO) in Waco, Texas 
rating decision, which denied the claim on appeal.    

The Veteran had a local hearing with an RO representative in 
November 2007 and a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of each proceeding has been 
associated with the claims file.

The claim was remanded by the Board in September 2009.  The 
requested development having been completed, it is again before 
the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's current bilateral carpal tunnel syndrome is 
etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2003 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The March 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  All records identified by the Veteran as 
relating to the claim have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the 
Board remanded the Veteran's claim in September 2009, in relevant 
part, to afford him a VA examination.  The resulting November 
2009 VA examination and May 2010 addendum opinion, diagnosed 
bilateral carpal tunnel syndrome; however, the examiner concluded 
that the Veteran's bilateral carpal tunnel syndrome did not begin 
during military service or that it was aggravated by his military 
service.  As the examiner's report was based on review of the 
Veteran's service treatment records, interview of the Veteran, 
and physical examination, and provided a sufficient rationale for 
its conclusions, the Board finds the examination report and 
addendum to be thorough, complete, and sufficient upon which to 
base a decision with respect to the Veteran's claim for service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As such, for the reasons outlined above, the Board finds that 
there has been substantial compliance with its September 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).   
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

The Veteran claims that his current bilateral carpal tunnel 
syndrome was caused by his military service.  Specifically, the 
Veteran asserts that the repetitive nature of his administrative 
and clerical duties caused his carpal tunnel syndrome.  

The Veteran's service treatment records include reports of wrist, 
hand, and finger problems, but no diagnoses of carpal tunnel 
syndrome.  The Veteran also had reported problems with his 
glucose level from at least 1976.  In June 1988, the Veteran had 
a painful right hand after striking it on a machine two days 
previously.  In August 1988, the Veteran reported a stiff middle 
finger on the right hand.  The Veteran's February 1991 separation 
examination on retirement indicated normal upper extremities.

After service, a September 1999 electromyogram (EMG) was 
essentially normal with decreased recruitment secondary to pain 
in the deltoids and biceps.  A December 2001 VA examination 
report for diabetes mellitus opined that the Veteran had very 
mild peripheral neuropathy, including alteration of sense of 
touch and pinprick.  A January 2003 private treatment record 
noted bilateral cervical radiculopathy, but did not diagnose 
carpal tunnel syndrome.  A March 2003 EMG showed moderate axonal 
demyelinating sensory motor peripheral neuropathy, likely 
secondary to diabetes mellitus.  An April 2003 addendum added 
that the study showed abnormalities in the right median sensory 
and motor distal latencies out of proportion with the rest of the 
studies, suggestive of probable carpal tunnel syndrome.  

During a January 2007 VA examination for peripheral neuropathy, 
the Veteran reported numbness, pain, burning, and tingling in his 
hands, extending up his shoulders, with onset in 1984.  The 
examiner attributed the Veteran's complaints, based on his 
reports and physical and diagnostic evaluation, to peripheral 
neuritis of the right and left arm secondary to diabetes.  During 
a July 2008 VA examination, the Veteran reported pain in his arms 
and fingers and reported weakness in his hands and his past 
diagnosis of carpal tunnel syndrome.  However, the examiner 
diagnosed upper extremity peripheral neuropathy but not carpal 
tunnel syndrome.  An August 2008 VA examination report noted an 
injury to the right index finger during service in the 1970s.  
After examination, the examiner diagnosed healed right finger 
fracture with no obvious deformity and no residuals.  

As noted above, the Veteran's claim was remanded in September 
2009 to afford the Veteran a VA examination.  The resulting 
November 2009 VA examination report indicated review of the 
claims file.  At that time, the Veteran reported that he had been 
diagnosed with carpal tunnel syndrome since the 1970s.  The 
Veteran reported pain radiating into the palms of his hands, 
greater on the right than the left.  The Veteran reported that he 
had used night splints with some effect and that an in-service 
EMG had showed carpal tunnel syndrome.  On examination, there was 
noted sensory impairment, but no motor impairment.  He had 
positive Tinel's and Phalen's tests and continuous numbness in 
both hands.  The examiner diagnosed bilateral carpal tunnel 
syndrome, right greater than left, clouded by the issue of 
peripheral neuropathy secondary to diabetes.  In May 2010, the 
examiner provided an addendum opinion to discuss etiology of the 
carpal tunnel syndrome.  The examiner noted review of the claims 
file, specifically indicating review of the service treatment 
records and November 2009 VA examination report.  The examiner 
concluded that the Veteran's current bilateral carpal tunnel 
syndrome was not incurred in or aggravated by his military 
service, to include any service-connected disabilities.  As to 
rationale, the examiner noted that the Veteran had not been 
diagnosed with carpal tunnel syndrome during service.

Thus, the Veteran has a current diagnosis of bilateral carpal 
tunnel syndrome.  The crucial inquiry, therefore, is whether the 
Veteran's current bilateral carpal tunnel syndrome was incurred 
in or aggravated by some incident of his military service.  Based 
on the evidence of record, the Board concludes it was not.

The Board finds the November 2009 VA examiner's opinions 
expressed in his May 2010 addendum compelling.  They were based 
on a thorough review of the Veteran's medical history, including 
an interview with the Veteran and his service treatment and post-
service medical records, as well as a physical examination.  A 
thorough rationale was provided that is consistent with the 
medical evidence of record.  The examiner noted that his 
diagnosis of carpal tunnel syndrome was complicated by his upper 
extremity peripheral neuropathy, but that the Veteran did not 
have any diagnosis of carpal tunnel syndrome in service. 

The Board also acknowledges the Veteran's own assertions that his 
current bilateral carpal tunnel syndrome was caused by his 
administrative and clerical work during military service.  
Certainly, the Veteran can attest to factual matters of which he 
has first-hand knowledge, such as subjective complaints of pain, 
weakness, numbness, and tingling in the hands and finger.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
addition, a lay person is also sometimes considered competent to 
report having been given a diagnosis by a health care provider.  
However, the record reflects that the Veteran has been 
inconsistent as to the date of onset of his disability.  For 
example, he has reported being told that he had carpal tunnel 
syndrome in the 1970's.  However, during his April 2009 hearing, 
the Veteran conceded that during his military service, his 
complaints of hand and finger problems were consistently 
attributed to musculoskeletal problems and that no treatment 
provider related his problems to carpal tunnel syndrome.  
Therefore, it appears that the Veteran's assertion that he was 
diagnosed with carpel tunnel syndrome in the 1970's actually 
constitutes his own opinion as to the etiology of his complaints 
at that time, rather than that of a physician or health care 
provider.  Again, the Veteran is certainly competent to describe 
past symptomatology; however, in determining the likelihood of 
whether such symptomatology is attributable to carpal tunnel 
syndrome, the Board ultimately places far more weight on the 
opinion of the VA health care provider discussed above.  As 
discussed, the VA examiner considered the Veteran's lay reports 
as to his hands and fingers, but also conducted a thorough 
physical examination and reviewed the service treatment records, 
post-service medical records, and the results of diagnostic 
tests, and concluded that it was less likely than not that the 
Veteran's carpal tunnel syndrome was incurred in or aggravated by 
his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

The Board finds the Veteran's attempt to link his current 
bilateral carpal tunnel syndrome with any symptoms experienced in 
service especially problematic given the overlapping 
symptomatology with his bilateral upper extremity peripheral 
neuropathy, for which the Veteran is separately service-
connected.  In that regard, the Board notes that the November 
2009 VA examination report specifically indicated that the 
Veteran's diagnosis was complicated by his separate diagnosis of 
bilateral upper extremity peripheral neuropathy.  Moreover, when 
the Veteran initially began complaining about upper extremity 
symptoms, including pain, weakness, numbness, and tingling, his 
symptoms were attributed by multiple private and VA treatment 
providers as exclusively due to his upper extremity peripheral 
neuropathy.  It was not until April 2003, more than a decade 
after the Veteran's service, that he was diagnosed with probable 
carpal tunnel syndrome.  No medical professional has opined that 
his current bilateral carpal tunnel syndrome was incurred in or 
aggravated by his military service.  Furthermore, as noted, 
during his April 2009 Board hearing the Veteran conceded that 
during his military service his complaints of hand and finger 
problems were consistently attributed to musculoskeletal causes 
and that no treatment provider related his problems to carpal 
tunnel syndrome.  Given the overlapping symptomatology of the 
Veteran's disabilities and in light of the medical evidence and 
opinion of record, the Board affords extremely limited weight to 
the Veteran's representations that his current bilateral carpal 
tunnel syndrome began during service.  

In summary, no medical professional has attributed the Veteran's 
current bilateral carpal tunnel syndrome to his military service.  
In that regard, the Board places much more weight on the opinion 
of the competent VA health care provider who conducted physical 
examination and reviewed the results of various diagnostic tests, 
than on the Veteran's lay assertions that his current bilateral 
carpal tunnel syndrome was caused by his military service.  In 
addition, the Board notes that the VA examiner's conclusions are 
supported by the findings of multiple private and VA treatment 
providers prior to April 2003.  As reflected by the discussion 
above, the preponderance of the evidence is against the Veteran's 
claim for service connection.  As such, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral carpel tunnel 
syndrome is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


